DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2445458.
GB2445458 discloses a heatable leading edge apparatus for an aircraft (abstract) comprising a leading edge main structure (para. 0002, 0012), a heating layer with a fiber composite layer with fibers and a matrix (para. 0005), fibers are at least partially conductive (para. 0005), conducting fibers are carbon fibers (110; para. 0029, 0031, 0032, 0038) with an electrically insulating coating (para. 0005, 0008, 0009, 0051), conducting fibers form a closed electrical circuit (para. 0008, 0058), insulating coating is a polymer (para. 0008), polymer is polymer electrolyte coating (para. 0029, PVDF), conducting fibers in composite layer is selected from individual fibers, fiber bundles, fiber tapes, laid fiber scrims, fiber mats, woven and nonwoven fiber fabric (para. 0005), a protective outer erosion layer (para. 0050, 0051, 0053, 0054), layer has a thickness (para. 0064), a power source connected to conducting fibers (para. 0058, 0059) and a temperature (para. 0048, 0049).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2445458 in view of Elverud (US2016/0021704).
GB2445458 discloses all of the recited subject matter except a control unit, temperature sensor, electrically insulating coating thickness from 0.1-1 µm, protruding fibers and a surface temperature between 1-10 °C or 3-6°C.  Elverud discloses a control unit, temperature sensor (para. 0044-0046).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a control unit and temperature sensor as taught by Elverud in the heatable leading edge apparatus of GB2445458 because, a control unit, temperature sensor allows for a more uniform and regulated heating.  While neither GB2445458 nor Elverud does not specifically disclose an electrically insulating coating with a thickness from 0.1-1 µm, protruding fibers and a surface temperature between 1-10 °C or 3-6°C, GB2445458 does disclose a heating layer thickness (para. 0064) and Elverud does disclose sensing the surface temperature (para. 0044).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included an electrically insulating coating with a thickness from 0.1-1 µm, protruding fibers and a surface temperature between 1-10 °C or 3-6°C as a matter of design choice. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/June 4, 2022							Primary Examiner, Art Unit 3761